Citation Nr: 0831992	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-06 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to recognition as the surviving child of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had an unverified period of active service from 
August 1948 to May 1952.  The appellant, the claimed adult 
daughter of the veteran, reported that the veteran died in 
July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2005 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the appellant recognition as the 
veteran's surviving child for VA benefit purposes.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant was born in September 1957; she was 47 
years old when she filed for VA death benefits in June 2005.  
The appellant has been previously married and shares custody 
of a child with her former spouse.

3.  Evidence of record does not indicate that the appellant, 
the claimed adult daughter of the veteran, is an unmarried 
child that is under the age of 18, that has become 
permanently incapable of self-support before the age of 18, 
or that is between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.




CONCLUSION OF LAW

The criteria for recognition as the surviving child of the 
veteran for purposes of establishing eligibility for VA DIC 
benefits have not been met.  38 U.S.C.A. §§ 101(4)(A), 1521, 
1542 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.3, 3.57, 3.356 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act of 
2000 (VCAA), those provisions are not applicable here where 
resolution of the claim is based on statutory interpretation 
rather than a consideration of factual evidence.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on an appeal limited to matter of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the VCAA is not applicable where the law is 
dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Laws and Regulations

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation, to include death 
pension benefits.  See 38 U.S.C.A. § 1542 (West 2002).  To be 
eligible for these benefits an appellant, such as the 
claimant, must establish that she is a "child" as defined 
by law and regulations.  Id.

A claimant qualifies as a "child" if he or she is born of 
the veteran.  See 38 U.S.C.A. § 101(4)(A) (West 2002).  
Nevertheless, he or she must also be unmarried, and (i) under 
the age of 18; or (ii) who, before attaining the age of 18 
became permanently incapable of self-support; or (iii) who, 
after attaining the age of 18 and until completion of 
education or training (but not after attaining the age of 
23), is pursuing a course of instruction at an approved 
education institution.  See 38 U.S.C.A. § 101(4)(A)(West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2007).

38 C.F.R. § 3.209 states that age or relationship is 
established by one of the following types of evidence: (a) a 
copy or abstract of the public record or birth, (b) a copy of 
the church record of baptism, (c) official report from the 
service department as to birth which occurred while the 
veteran was in service, (d) affidavit or certified statement 
of the physician of midwife in attendance at the birth, (e) 
copy of Bible or other family record certified to by a notary 
or other officer with authority to administer oaths, (f) 
affidavits or certified statements of two or more persons, 
preferably disinterested, who will state their ages, showing 
the name, date, and place of birth of the person whose age or 
relationship is being established, and that to their 
knowledge such person is the child of such parents (naming 
the parents) and stating the source of their knowledge, and 
(g) other evidence which is adequate to establish the facts 
in issue, including census records, original baptismal 
records, hospital records, insurance policies, school, 
employment, immigration, or naturalization records.  See 38 
C.F.R. § 3.209 (2007).

Pursuant to 38 C.F.R. § 3.356(a) (2007), a child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  The focus of analysis is on the individual's 
condition at the time of his or her 18th birthday.  It is 
that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 
4 Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
controlling. Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

See 38 C.F.R. § 3.356(b) (2007).

Factual Background and Analysis

In a VA Form 21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child) filed in June 2005, the appellant 
filed a claim for entitlement to VA DIC benefits as the 
veteran's surviving child.  The appellant indicated that the 
veteran had a period of active service from August 1948 to 
May 1952 in the Army.  The appellant reported that she was 
the daughter of the veteran and that he had died in July 
2001.  On the application, she indicated that she shared 
joint custody of a child with a former spouse.  The appellant 
did not submit her birth certificate, a DD Form 214 
establishing the veteran's dates of service, or a certificate 
of death for the veteran.

She also submitted private medical records dated in 2004 and 
2005 that reflect that she has been treated for depression, 
fibroid uterus, multi-level cervical spondylosis and broad-
based disc protrusions, degenerative disc disease of the 
cervical spine, myofascial pain, and cervicogenic headaches.  
In additional statements of record dated in 2007, the 
appellant asserted that she was born with scoliosis that 
caused further damage, including severe disc degeneration of 
her neck with unbelievable pain.  It was noted that she 
sustained injuries after being hit by a car in 1970 or 1971.  
She also indicated that upon graduating school at 17, she 
felt she needed to get an apartment and job to pay rent and 
bills.  Thereafter, she lost three fingertips at her "first 
job" in a factory. 

Based on the evidence discussed above, the record does not 
contain any evidence that indicates the appellant can be 
considered a child for purposes of eligibility for VA DIC 
benefits.  Other than statements submitted by the appellant, 
the record does not contain a copy of a certificate of birth 
or other evidence of a relationship between the veteran and 
the appellant.  The appellant was advised in the October 2005 
notification letter that a birth certificate showing the 
names of both parents and evidence of income from all sources 
was necessary.  The appellant did not submit the requested 
documents.  

Even accepting that the statements of the appellant provide 
proof of her familial relationship to the veteran, there is 
no objective evidence of record showing that she became 
permanently incapable of self-support prior to her 18th 
birthday in September 1975.  In her own statements of record, 
the veteran indicates that she began working after graduating 
high school at age 17 in order to pay rent and bills.  The 
record also reflects that, at the time of her June 2005 
application for additional death benefits, the appellant was 
47 years of age and clearly older than the maximum allowable 
age of 23 for purposes of satisfying the definition of 
"child".  

Finally, from her own statements it appears that the 
appellant has been married, and a child was born from that 
union.  

For all the foregoing reasons, the Board must conclude that 
the appellant is not a "child" for purposes of establishing 
eligibility for VA DIC benefits.  As the law is dispositive 
of this claim, it must be denied for lack of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
is specifically prohibited from granting benefits that are 
not authorized by law, regulation, precedent decision of VA 
General Counsel, or instruction from the Secretary of VA.  
See 38 U.S.C.A. § 7104(c) (West 2002).

ORDER

Entitlement to recognition as the surviving child of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits is denied.



___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


